                Case 2:19-cv-01285-TSZ Document 61 Filed 09/03/20 Page 1 of 1



 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       UNITED STATES OF AMERICA,
 8                          Plaintiff,
                                                     C19-1285 TSZ
 9         v.
                                                     MINUTE ORDER
10     WILLIAM A. TACKER, JR., et al.,
11                          Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
          (1)    The parties’ stipulated motion, docket no. 60, is GRANTED, and Daniel
14
   Frohlich and the law firm of Dickson Frohlich, PS are granted leave to withdraw as
   counsel of record for defendants William A. Tacker, Jr. and Jami L. Tacker, effective
15
   immediately. The stipulation, docket no. 60, to permit John Sterbick to substitute as
   counsel of record for defendants William A. Tacker, Jr. and Jami L. Tacker is treated as
16
   a Notice of Appearance and the Clerk is DIRECTED to update the docket accordingly.
17         (2)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
18
           Dated this 3rd day of September, 2020.
19

20                                                  William M. McCool
                                                    Clerk
21
                                                    s/Karen Dews
22                                                  Deputy Clerk

23

     MINUTE ORDER - 1
